DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 11049278 B2), hereinafter Song in view of Koltsov (“Comparative Study of Texture Detection and Classification Algorithms”), hereinafter Koltsov and Yamazaki (US 20110013209 A1), hereinafter Yamazaki.
	
Regarding claim 1, Song teaches:
A computing system comprising: 
A communication interface configured to communicate with a robot and with an image capture device (see at least Figs. 1, 2, and 4 which show how the various systems including a photography device communicate with a robotic sorting device); 
At least one processing circuit configured, when one or more objects are or have been in a field of view of the image capture device (see at least see at least Fig. 3 which shows a flowchart, denoting a step described: “CAPTURE AN IMAGE OF THE ITEM CONVEYED INTO A PHOTOGRAPHY AREA”), to: 
Obtain an image for representing the one or more objects, wherein the image is generated by the image capture device (see at least see at least Fig. 3 which shows a flowchart, denoting a step described: “CAPTURE AN IMAGE OF THE ITEM CONVEYED INTO A PHOTOGRAPHY AREA”); 
Generate a target image portion from the image, wherein the target image portion is a portion of the image associated with an object of the one or more objects (see at least Col. 6 lines 34 – 54 in which describes a process involving extracting features from the image in order to perform image processing to extract details such as pixel distribution, brightness, and color in order to then convert these details into signals which inform the system of the objects location within the image); 
Select a template storage space from among a first template storage space and a second template storage space based on the image classification (see at least col. 6 lines 12 – 33 in which material templates stored on a material information identification device are described. Depending on the classification of the material identified by the image capture device, a specific material template, stored in a specific location on the material information identification device is selected); 
Wherein the first template storage space is selected as the template storage space in response to a determination to classify the target image portion in a certain way, and the second template storage space is selected as the template storage space in response to a determination to classify the target image portion in a different way (see at least col. 6 lines 12 – 33 in which material templates stored on a material information identification device are described. Depending on the classification of the material identified by the image capture device, a specific material template, stored in a specific location on the material information identification device is selected);
Perform object recognition based on the target image portion and the selected template storage space (see at least Col. 6 lines 12 – 54 which discloses the process of using the selected template stored within the selected template storage space to extract features from an image capture device, perform image processing, and identify the object and location); 
And generate a movement command for causing robot interaction with at least the object, wherein the movement command is generated based on a result from the object recognition (see at least Col. 6 lines 55 – 58: “Finally, the sorting device 440 may perform the sorting in the sorting area based on the received position information of the item. The sorting device 440 may be implemented as a device such as a manipulator”).
Song does not teach:
Determine whether to classify the target image portion as textured or textureless; 
Wherein the first template storage space is cleared more often relative to the second template storage space;
Koltsov teaches:
Determine whether to classify the target image portion as textured or textureless (see at least 2.2. Benchmark Images and Metric, in which it is described that the objective of the invention is to identify and classify regions of an image as textured or textureless); 
Yamazaki teaches:
Wherein the first template storage space is cleared more often relative to the second template storage space (see at least [0057]: “Further, in order to efficiently conduct the image synthesizing operation in the variable printing control apparatus 30, the page image internal database is sorted on the basis of a specific image having a high usage frequency in the example shown in FIG. 5. However, it is also applicable that the page image internal database is sorted on the basis of another specific image having a low usage frequency, when a higher priority is given to the operation for deleting the reusable object from the cache memory provided in the variable printing control apparatus 30 as speedily as possible. For instance, in the example shown in FIG. 5, based on the fact that the "IMAGE B" of the "Field 2", the "IMAGE E" and the "IMAGE G" of the "Field 3" have the lowest usage frequency, the realigning operation is conducted so as to rank them at the higher positions within the page image internal database, and as a result, it becomes possible to speedily delete the reusable objects, acquired by applying the RIP (Raster Image Processing) to the abovementioned images, from the cache memory”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have combined the invention of Song with the application of identifying whether an object is textured or textureless as taught by Koltsov and the deletion of data as taught by Yamazaki. First, one of ordinary skill in the art would reasonably conclude that the image classification algorithm as taught by Song, which is capable of sorting by “material properties” could be implemented to classify images and objects based on whether they are “textured” or “textureless” as taught by the disclosure of Koltsov. Further, one of ordinary skill in the art would be drawn to the benefits of saving memory and storage space by regularly and automatically clearing storage locations which are used less frequently as taught by the disclosure of Yamazaki. 

	Regarding claim 2, the combination of Song, Koltsov, and Yamazaki teaches:
The computing system of claim 1.
Song further teaches:
Wherein the at least one processing circuit is configured to perform the object recognition by determining whether the selected template storage space includes a template that matches the target image portion (see at least Col. 8 lines 23 – 33: “In step S601, material information of an item in a circulation box is identified. In step S603, a material template corresponding to the identified material information is retrieved from a stored plurality of material templates for a plurality of items according to the identified material information. In step S605, an image of the item conveyed into a photography area is captured. In step S607, the captured image is matched with the retrieved material template to determine position information of the item in the circulation box”).

Regarding claim 3, the combination of Song, Koltsov, and Yamazaki teaches
The computing system of claim 2.
Song further teaches:
Wherein the at least one processing circuit is configured to perform the object recognition by determining whether the selected template storage space includes one or more templates which have a visual feature description that matches the target image portion (see at least Col. 8 lines 23 – 33: “In step S601, material information of an item in a circulation box is identified. In step S603, a material template corresponding to the identified material information is retrieved from a stored plurality of material templates for a plurality of items according to the identified material information. In step S605, an image of the item conveyed into a photography area is captured. In step S607, the captured image is matched with the retrieved material template to determine position information of the item in the circulation box.” Here it is noted that the “material information” as disclosed is being interpreted as the “visual feature description” as claimed).

Regarding claim 5, the combination of Song, Koltsov, and Yamazaki teaches the computing system of claim 2.
Song further teaches:
Wherein the at least one processing circuit is configured, in response to a determination that the selected template storage space includes the template that matches the target image portion, to generate the movement command based on the template (see at least Col. 6 lines 44 – 58: “When the circulation box continues to move forward to the camera photography area (that is, the photography area) on the conveying device 450, the photography device 430 is triggered to acquire an image of the item in the circulation box, wherein the photography area may be a predetermined fixed position, for example, within the focal length of the photography device. Subsequently, the photography device 430 matches all the acquired features of the item with the pre-loaded template to determine the position information of the item, and then sends the determined position information of the item to the sorting device 340. Finally, the sorting device 440 may perform the sorting in the sorting area based on the received position information of the item. The sorting device 440 may be implemented as a device such as a manipulator”).

Regarding claim 12, the combination of Song, Koltsov, and Yamazaki teaches the computing system of claim 1.
Song teaches
Wherein the at least one processing circuit is configured to generate the movement command further based on the classification of the image portion (see at least Col. 6 lines 44 – 58: “When the circulation box continues to move forward to the camera photography area (that is, the photography area) on the conveying device 450, the photography device 430 is triggered to acquire an image of the item in the circulation box, wherein the photography area may be a predetermined fixed position, for example, within the focal length of the photography device. Subsequently, the photography device 430 matches all the acquired features of the item with the pre-loaded template to determine the position information of the item, and then sends the determined position information of the item to the sorting device 340. Finally, the sorting device 440 may perform the sorting in the sorting area based on the received position information of the item. The sorting device 440 may be implemented as a device such as a manipulator”).
Song does not teach, but Koltsov teaches:
Wherein the classification is whether the image portion is textured or textureless (see at least 2.2. Benchmark Images and Metric, in which it is described that the objective of the invention is to identify and classify regions of an image as textured or textureless);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have combined the invention of Song with the application of identifying whether an object is textured or textureless as taught by Koltsov. First, one of ordinary skill in the art would reasonably conclude that the image classification algorithm as taught by Song, which is capable of sorting by “material properties” could be implemented to classify images and objects based on whether they are “textured” or “textureless” as taught by the disclosure of Koltsov.

Regarding claim 15, the combination of Song, Koltsov, and Yamazaki teaches the computing system of claim 1.
Song teaches:
Wherein the at least one processing circuit is configured, when multiple objects are in the field of view of the image capture device, to cause each template which is added to the selected template storage space to be based on a respective target image portion associated with a corresponding object of the multiple objects (see first Col. 6 lines 12 – 33: “Then, the server 420 receives the identified material information from the material information identification device 410, and retrieves the material template corresponding to the identified material information from the stored plurality of material templates for the plurality of items by using the received material information. The server 420 is implemented as an industrial control computer, and its internal large-capacity hard disk acts as a medium for storing the material templates. The server interacts with the photography device 430 in real time through a communication interface (for example, an integrated Ethernet communication card). Before the circulation box moves to the photography position, the server 420 should complete the loading of the corresponding material template group to narrow the scope to be retrieved. Then, a material template with feature points is sent to the photography device 430 through a network such as an Ethernet. As described above, the server 420 may store a plurality of material templates for a plurality of items, and therefore, the classifying and sorting system can realize detection for a plurality of items, and solve the problem in the prior art that only a single item or a few items can be positioned and detected”). 

Regarding claim 17, Song teaches:
A non-transitory computer-readable medium having instructions thereon that, when executed by at least one processing circuit of a computing system, causes the at least one processing circuit to: 
Obtain an image (see at least see at least Fig. 3 which shows a flowchart, denoting a step described: “CAPTURE AN IMAGE OF THE ITEM CONVEYED INTO A PHOTOGRAPHY AREA”); 
Wherein the computing system is configured to communicate with an image capture device and with a robot (see at least Figs. 1, 2, and 4 which show how the various systems including a photography device communicate with a robotic sorting device);
And wherein the image is generated by the image capture device, and is for representing one or more objects in a field of view of the image capture device (see at least see at least Fig. 3 which shows a flowchart, denoting a step described: “CAPTURE AN IMAGE OF THE ITEM CONVEYED INTO A PHOTOGRAPHY AREA”); 
Generate a target image portion from the image, wherein the target image portion is a portion of the image associated with an object of the one or more objects (see at least Col. 6 lines 34 – 54 in which describes a process involving extracting features from the image in order to perform image processing to extract details such as pixel distribution, brightness, and color in order to then convert these details into signals which inform the system of the objects location within the image); 
Select a template storage space from among a first template storage space and a second template storage space based on the image classification (see at least col. 6 lines 12 – 33 in which material templates stored on a material information identification device are described. Depending on the classification of the material identified by the image capture device, a specific material template, stored in a specific location on the material information identification device is selected);
Wherein the first template storage space is selected as the template storage space in response to a determination to classify the target image portion in a certain way, and the second template storage space is selected as the template storage space in response to a determination to classify the target image portion in a different way (see at least col. 6 lines 12 – 33 in which material templates stored on a material information identification device are described. Depending on the classification of the material identified by the image capture device, a specific material template, stored in a specific location on the material information identification device is selected);
Perform object recognition based on the target image portion and the selected template storage space (see at least Col. 6 lines 12 – 54 which discloses the process of using the selected template stored within the selected template storage space to extract features from an image capture device, perform image processing, and identify the object and location); 
And generate a movement command for causing robot interaction with at least the object, wherein the movement command is generated based on a result from the object recognition (see at least Col. 6 lines 55 – 58: “Finally, the sorting device 440 may perform the sorting in the sorting area based on the received position information of the item. The sorting device 440 may be implemented as a device such as a manipulator”).
Song does not teach:
Determine whether to classify the target image portion as textured or textureless; 
Wherein the first template storage space is cleared more often relative to the second template storage space;
Koltsov teaches:
Determine whether to classify the target image portion as textured or textureless (see at least 2.2. Benchmark Images and Metric, in which it is described that the objective of the invention is to identify and classify regions of an image as textured or textureless); 
Yamazaki teaches:
Wherein the first template storage space is cleared more often relative to the second template storage space (see at least [0057]: “Further, in order to efficiently conduct the image synthesizing operation in the variable printing control apparatus 30, the page image internal database is sorted on the basis of a specific image having a high usage frequency in the example shown in FIG. 5. However, it is also applicable that the page image internal database is sorted on the basis of another specific image having a low usage frequency, when a higher priority is given to the operation for deleting the reusable object from the cache memory provided in the variable printing control apparatus 30 as speedily as possible. For instance, in the example shown in FIG. 5, based on the fact that the "IMAGE B" of the "Field 2", the "IMAGE E" and the "IMAGE G" of the "Field 3" have the lowest usage frequency, the realigning operation is conducted so as to rank them at the higher positions within the page image internal database, and as a result, it becomes possible to speedily delete the reusable objects, acquired by applying the RIP (Raster Image Processing) to the abovementioned images, from the cache memory”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have combined the invention of Song with the application of identifying whether an object is textured or textureless as taught by Koltsov and the deletion of data as taught by Yamazaki. First, one of ordinary skill in the art would reasonably conclude that the image classification algorithm as taught by Song, which is capable of sorting by “material properties” could be implemented to classify images and objects based on whether they are “textured” or “textureless” as taught by the disclosure of Koltsov. Further, one of ordinary skill in the art would be drawn to the benefits of saving memory and storage space by regularly and automatically clearing storage locations which are used less frequently as taught by the disclosure of Yamazaki. 

Regarding claim 20, Song teaches:
A method performed by a computing system, comprising: 
Obtaining an image by the computing system (see at least see at least Fig. 3 which shows a flowchart, denoting a step described: “CAPTURE AN IMAGE OF THE ITEM CONVEYED INTO A PHOTOGRAPHY AREA”);
Wherein the computing system is configured to communicate with an image capture device and with a robot (see at least Figs. 1, 2, and 4 which show how the various systems including a photography device communicate with a robotic sorting device);
And wherein the image is generated by the image capture device, and is for representing one or more objects in a field of view of the image capture device (see at least see at least Fig. 3 which shows a flowchart, denoting a step described: “CAPTURE AN IMAGE OF THE ITEM CONVEYED INTO A PHOTOGRAPHY AREA”);
Generating a target image portion from the image, wherein the target image portion is a portion of the image associated with an object of the one or more objects (see at least Col. 6 lines 34 – 54 in which describes a process involving extracting features from the image in order to perform image processing to extract details such as pixel distribution, brightness, and color in order to then convert these details into signals which inform the system of the objects location within the image);
Selecting a template storage space from among a first template storage space and a second template storage space based on the image classification (see at least col. 6 lines 12 – 33 in which material templates stored on a material information identification device are described. Depending on the classification of the material identified by the image capture device, a specific material template, stored in a specific location on the material information identification device is selected);
Wherein the first template storage space is selected as the template storage space in response to a determination to classify the target image portion in a certain way, and the second template storage space is selected as the template storage space in response to a determination to classify the target image portion in a different way (see at least col. 6 lines 12 – 33 in which material templates stored on a material information identification device are described. Depending on the classification of the material identified by the image capture device, a specific material template, stored in a specific location on the material information identification device is selected);
Performing object recognition based on the target image portion and the selected template storage space (see at least Col. 6 lines 12 – 54 which discloses the process of using the selected template stored within the selected template storage space to extract features from an image capture device, perform image processing, and identify the object and location); 
And generating a movement command for causing robot interaction with at least the object, wherein the movement command is generated based on a result from the object recognition (see at least Col. 6 lines 55 – 58: “Finally, the sorting device 440 may perform the sorting in the sorting area based on the received position information of the item. The sorting device 440 may be implemented as a device such as a manipulator”).
Song does not teach:
Determine whether to classify the target image portion as textured or textureless; 
Wherein the first template storage space is cleared more often relative to the second template storage space;
Koltsov teaches:
Determine whether to classify the target image portion as textured or textureless (see at least 2.2. Benchmark Images and Metric, in which it is described that the objective of the invention is to identify and classify regions of an image as textured or textureless); 
Yamazaki teaches:
Wherein the first template storage space is cleared more often relative to the second template storage space (see at least [0057]: “Further, in order to efficiently conduct the image synthesizing operation in the variable printing control apparatus 30, the page image internal database is sorted on the basis of a specific image having a high usage frequency in the example shown in FIG. 5. However, it is also applicable that the page image internal database is sorted on the basis of another specific image having a low usage frequency, when a higher priority is given to the operation for deleting the reusable object from the cache memory provided in the variable printing control apparatus 30 as speedily as possible. For instance, in the example shown in FIG. 5, based on the fact that the "IMAGE B" of the "Field 2", the "IMAGE E" and the "IMAGE G" of the "Field 3" have the lowest usage frequency, the realigning operation is conducted so as to rank them at the higher positions within the page image internal database, and as a result, it becomes possible to speedily delete the reusable objects, acquired by applying the RIP (Raster Image Processing) to the abovementioned images, from the cache memory”);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have combined the invention of Song with the application of identifying whether an object is textured or textureless as taught by Koltsov and the deletion of data as taught by Yamazaki. First, one of ordinary skill in the art would reasonably conclude that the image classification algorithm as taught by Song, which is capable of sorting by “material properties” could be implemented to classify images and objects based on whether they are “textured” or “textureless” as taught by the disclosure of Koltsov. Further, one of ordinary skill in the art would be drawn to the benefits of saving memory and storage space by regularly and automatically clearing storage locations which are used less frequently as taught by the disclosure of Yamazaki. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Koltsov, Yamazaki, and Yang (US 20210311480 A1), hereinafter Yang.
Regarding claim 4, the combination of Song, Koltsov, and Yamazaki teaches:
The computing system of claim 3.
Song teaches:
Performing object recognition by determining whether the selected template storage space includes one or more templates which have an object description that matches the sensed information (see at least Col. 8 lines 23 – 33: “In step S601, material information of an item in a circulation box is identified. In step S603, a material template corresponding to the identified material information is retrieved from a stored plurality of material templates for a plurality of items according to the identified material information. In step S605, an image of the item conveyed into a photography area is captured. In step S607, the captured image is matched with the retrieved material template to determine position information of the item in the circulation box”).
Song does not teach:
Wherein the communication interface is configured to communicate with a spatial structure sensing device, 
And wherein the at least one processing circuit is configured to receive sensed structure information for describing an object structure associated with the object, 
Wherein the sensed structure information is generated by the spatial structure sensing device, 
Koltsov teaches:
Determining whether to classify the target image portion as textured or textureless (see at least 2.2. Benchmark Images and Metric, in which it is described that the objective of the invention is to identify and classify regions of an image as textured or textureless); 
Yang teaches:
Wherein the communication interface is configured to communicate with a spatial structure sensing device, wherein the at least one processing circuit is configured to receive sensed structure information for describing an object structure associated with the object, and wherein the sensed structure information is generated by the spatial structure sensing device (see at least [0049]: “The self-learning robot 100 may recognize at least one object while moving within a certain area. The self-learning robot 100 may include a three-dimensional (3D) camera for sensing the 3D shape of an object or a microphone for sensing audio having a predetermined level or more. The self-learning robot 100 may recognize the object through the 3D camera or the microphone. Hereinafter, assume that the object is recognized using video data such as an image of the appearance of the object captured using the camera”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have further modified the invention of Song, Koltsov, and Yamazaki to include the spatial structure sensing device as taught by Yang so as to further improve the object recognition capabilities of the system, thereby making the invention more versatile by being capable of recognizing objects which may be otherwise difficult for other sensors to detect.

Claims 6, 7, 8, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Koltsov, Yamazaki, and Kutaragi (US 20140289323 A1), hereinafter Kutaragi.
Regarding claim 6, the combination of Song, Koltsov, and Yamazaki teaches:
The computing system of claim 2.
Song does not teach, but Kutaragi teaches: 
Wherein the at least one processing circuit is configured, in response to a determination that the selected template storage space does not include the template which matches the target image portion: to perform object registration by generating a new template based on the target image portion, and to cause the new template to be stored in the selected template storage space (see at least [0149]: “The generic object recognized by continuous learning is collated with the classification-category database 107-01, and the category detection unit 106-02 recognizes category to which it belongs. Thereafter, the above-mentioned recognition result is given to the category learning unit 106-03, and consistency within the description in the classification-category database 107-01 is checked. The object recognized as the generic object may often include more than one recognition result. For example, when recognized as "insect", new recognition/classification is possible based on, e.g., the structure of the eye and the number of limbs, presence or absence of an antenna, the entire skeletal structure and the size of the wings, and the color of the body and texture of the surface, and collation is performed on the basis of detailed description within the classification-category database 107-01. The category learning unit 106-03 adaptively performs addition/modification of the classification-category database 107-01 on the basis of the collation result as necessary. As a result, when classification into any of the existing categories is impossible, it may be a "new species of insect", and the new-category registration unit 106-04 registers the new object information to the classification-category database 107-01. On the other hand, an unknown object at that moment is temporarily stored to the classification-category database 107-01, to be prepared for future analysis and collation, as the unspecified category data 107-02.” Here it is noted that the classification-category databases are being interpreted as analogous to template storage spaces).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Song, Koltsov and Yamazaki to include the new object registration as taught by Kutaragi so as to improve the efficiency of the system by ensuring that new or unrecognized objects can be automatically added to the image recognition system rather than halting the process or using time having a human operator manually add new objects to the recognition system.

Regarding claim 7, the combination of Song, Koltsov, Yamazaki and Kutaragi teaches:
The computing system of claim 6.
Song further teaches:
Wherein the at least one processing circuit is configured to generate the movement command based on the template (see at least Col. 6 lines 44 – 58 which discloses moving a manipulator to handle object sorting based on the template).
Song does not teach wherein the template is new.
Kutaragi teaches registering a new object registration (see at least [0149] which discloses the process of registering a new object).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Song, Koltsov and Yamazaki to include the new object registration as taught by Kutaragi so as to improve the efficiency of the system by ensuring that new or unrecognized objects can be automatically added to the image recognition system rather than halting the process or using time having a human operator manually add new objects to the recognition system.

Regarding claim 8, the combination of Song, Koltsov, Yamazaki, and Kutaragi teaches the computing system of claim 6.
Song does not teach, but Kutaragi teaches:
Wherein the at least one processing circuit is configured to perform the object registration further by: 
Detecting at least one of a corner or an edge in the target image portion in response to the determination that the selected template storage space does not include the template which match the target image portion and determining a region defined by at least the corner or edge in the target image portion, wherein the at least one processing circuit is configured to generate the new template based on the determined region (see at least [0104]: “In the above-mentioned shape feature extraction processing, outline and main shape feature are extracted while doing edge tracking of the target, and thereafter, template/matching processing of the shape is performed, but other methods may also be used. After the above-mentioned shape extraction processing, the target is separated (30-30), and segmentation information is obtained. Subsequently, using the above-mentioned segmentation information as a clue, image recognition processing (30-16) of the target is performed. Thereafter, co-occurring objects and co-occurring phenomena are extracted (30-38) using the result of the above-mentioned image recognition processing, and a description of all the extractable features is generated (30-39)”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Song, Koltsov and Yamazaki to include the new object registration as taught by Kutaragi so as to improve the efficiency of the system by ensuring that new or unrecognized objects can be automatically added to the image recognition system rather than halting the process or using time having a human operator manually add new objects to the recognition system.

Regarding claim 9, the combination of Song, Koltsov, Yamazaki, and Kutaragi teaches the computing system of claim 8.
Song teaches wherein at least one processing circuit is configured to generate a movement command based on a determined region (see at least Col. 6 lines 44 – 58 which discloses moving a manipulator to handle object sorting based on a determined region within an image).
Song does not teach, but Kutaragi teaches determining when the selected template storage space does not include the template which matches the target image portion (see at least [0149] which discloses the process of determining that a selected storage space does not contain the classification information about the target image portion).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Song, Koltsov and Yamazaki to include the new object registration as taught by Kutaragi so as to improve the efficiency of the system by ensuring that new or unrecognized objects can be automatically added to the image recognition system rather than halting the process or using time having a human operator manually add new objects to the recognition system.

Regarding claim 10, the combination of Song, Koltsov, Yamazaki and Kutaragi teaches the computing system of claim 8. 
Song does not teach:
Wherein the detecting of the at least one of the corner or edge in the target image portion is in response to both the determination that the selected template storage space does not include the template which matches the target image portion and the determination to classify the target image portion as being textured, and wherein the at least one processing circuit is configured to cause the new template to be stored in the second template storage space when the target image portion is classified as being textured.
Kutaragi teaches:
Wherein the detecting of the at least one of the corner or edge in the target image portion is in response to both the determination that the selected template storage space does not include the template which matches the target image portion and the determination to classify the target image portion (see at least [0149] which discloses the process of registering a new object within the classification database, and [0104] which discloses that edge tracking is one means to classify and identify objects for classification).
And wherein the at least one processing circuit is configured to cause the new template to be stored in the second template storage space depending on the classification (see at least [0149] wherein the new object information is stored in a specific database depending on what the new object is classified as).
Koltsov teaches: 
Determining whether to classify the target image portion as textured or textureless (see at least 2.2. Benchmark Images and Metric, in which it is described that the objective of the invention is to identify and classify regions of an image as textured or textureless); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Song, Koltsov and Yamazaki to include the new object registration as taught by Kutaragi so as to improve the efficiency of the system by ensuring that new or unrecognized objects can be automatically added to the image recognition system rather than halting the process or using time having a human operator manually add new objects to the recognition system.

Regarding claim 18, the combination of Song, Koltsov, and Yamazaki teaches the non-transitory computer-readable medium of claim 17.
Song teaches:
Wherein the instructions, when executed by the at least one processing circuit, cause the at least one processing circuit to perform the object recognition by determining whether the selected template storage space includes a template that matches the target image portion (see at least Col. 8 lines 23 – 33: “In step S601, material information of an item in a circulation box is identified. In step S603, a material template corresponding to the identified material information is retrieved from a stored plurality of material templates for a plurality of items according to the identified material information. In step S605, an image of the item conveyed into a photography area is captured. In step S607, the captured image is matched with the retrieved material template to determine position information of the item in the circulation box”).
Song does not teach, but Kutaragi teaches:
Tn response to a determination that the selected template storage space does not include the template which matches the target image portion, perform object registration by generating a new template based on the target image portion, and by causing the new template to be stored in the selected template storage space (see at least [0149]: “The generic object recognized by continuous learning is collated with the classification-category database 107-01, and the category detection unit 106-02 recognizes category to which it belongs. Thereafter, the above-mentioned recognition result is given to the category learning unit 106-03, and consistency within the description in the classification-category database 107-01 is checked. The object recognized as the generic object may often include more than one recognition result. For example, when recognized as "insect", new recognition/classification is possible based on, e.g., the structure of the eye and the number of limbs, presence or absence of an antenna, the entire skeletal structure and the size of the wings, and the color of the body and texture of the surface, and collation is performed on the basis of detailed description within the classification-category database 107-01. The category learning unit 106-03 adaptively performs addition/modification of the classification-category database 107-01 on the basis of the collation result as necessary. As a result, when classification into any of the existing categories is impossible, it may be a "new species of insect", and the new-category registration unit 106-04 registers the new object information to the classification-category database 107-01. On the other hand, an unknown object at that moment is temporarily stored to the classification-category database 107-01, to be prepared for future analysis and collation, as the unspecified category data 107-02.” Here it is noted that the classification-category databases are being interpreted as analogous to template storage spaces).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Song, Koltsov and Yamazaki to include the new object registration as taught by Kutaragi so as to improve the efficiency of the system by ensuring that new or unrecognized objects can be automatically added to the image recognition system rather than halting the process or using time having a human operator manually add new objects to the recognition system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Koltsov, Yamazaki, Kutaragi, and Yang. 
Regarding claim 11, the combination of Song, Koltsov, Yamazaki and Kutaragi teaches the computing system of claim 6.
Song does not teach: 
The computing system of claim 6, wherein the communication interface is configured to communicate with a spatial structure sensing device, wherein the at least one processing circuit is configured to receive sensed structure information for describing an object structure associated with the object, wherein the sensed structure information is generated by the spatial structure device, and wherein the at least one processing circuit is configured, when the target image portion is classified as being textureless, to generate the new template to have an object structure description which includes or is based on the sensed structure information, and to cause the new template to be stored in the first template storage space.
Yang teaches:
Wherein the communication interface is configured to communicate with a spatial structure sensing device, wherein the at least one processing circuit is configured to receive sensed structure information for describing an object structure associated with the object, and wherein the sensed structure information is generated by the spatial structure sensing device (see at least [0049]: “The self-learning robot 100 may recognize at least one object while moving within a certain area. The self-learning robot 100 may include a three-dimensional (3D) camera for sensing the 3D shape of an object or a microphone for sensing audio having a predetermined level or more. The self-learning robot 100 may recognize the object through the 3D camera or the microphone. Hereinafter, assume that the object is recognized using video data such as an image of the appearance of the object captured using the camera”).
Kutaragi teaches:
Generating a new template to have an object description including or based on the sensed information, and causing the new template to be stored in a specific storage space (see at least [0149]: “The generic object recognized by continuous learning is collated with the classification-category database 107-01, and the category detection unit 106-02 recognizes category to which it belongs. Thereafter, the above-mentioned recognition result is given to the category learning unit 106-03, and consistency within the description in the classification-category database 107-01 is checked. The object recognized as the generic object may often include more than one recognition result. For example, when recognized as "insect", new recognition/classification is possible based on, e.g., the structure of the eye and the number of limbs, presence or absence of an antenna, the entire skeletal structure and the size of the wings, and the color of the body and texture of the surface, and collation is performed on the basis of detailed description within the classification-category database 107-01. The category learning unit 106-03 adaptively performs addition/modification of the classification-category database 107-01 on the basis of the collation result as necessary. As a result, when classification into any of the existing categories is impossible, it may be a "new species of insect", and the new-category registration unit 106-04 registers the new object information to the classification-category database 107-01. On the other hand, an unknown object at that moment is temporarily stored to the classification-category database 107-01, to be prepared for future analysis and collation, as the unspecified category data 107-02.” Here it is noted that the classification-category databases are being interpreted as analogous to template storage spaces).
Koltsov teaches: 
Determining whether to classify the target image portion as textured or textureless (see at least 2.2. Benchmark Images and Metric, in which it is described that the objective of the invention is to identify and classify regions of an image as textured or textureless); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have further modified the invention of Song, Koltsov, and Yamazaki to include the spatial structure sensing device as taught by Yang so as to further improve the object recognition capabilities of the system, thereby making the invention more versatile by being capable of recognizing objects which may be otherwise difficult for other sensors to detect. Further, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination to include the new object registration as taught by Kutaragi so as to improve the efficiency of the system by ensuring that new or unrecognized objects can be automatically added to the image recognition system rather than halting the process or using time having a human operator manually add new objects to the recognition system.

Claims 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Koltsov, Yamazaki, and Elazary (US 9120622 B1), hereinafter Elazary. 
Regarding claim 13, the combination of Song, Koltsov, and Yamazaki teaches the computing system of claim 1.
Song does not teach:
The computing system of claim 1, wherein the at least one processing circuit is configured to: determine whether a robot task associated with the one or more objects is complete, and in response to a determination that the robot task is complete, cause the first template storage space to be cleared without clearing the second template storage space.
Elazary teaches:
Wherein the at least one processing circuit is configured to: 
Determine whether a robot task associated with the one or more objects is complete (See at least col. 7 lines 47 – 53: “Next, the robot determines (at 890) whether the customer order is complete as a result of dispensing the last item. If not, the robot reverts to step 820 before setting out to retrieve the next closest remaining item in the customer order. Otherwise, the robot has fulfilled the order and the robot moves (at 895) to a shipping location where the order items are packaged and shipped to the customer”).
Yamazaki teaches:
Causing a first storage space to be cleared without clearing a second storage space (see at least [0057]: “Further, in order to efficiently conduct the image synthesizing operation in the variable printing control apparatus 30, the page image internal database is sorted on the basis of a specific image having a high usage frequency in the example shown in FIG. 5. However, it is also applicable that the page image internal database is sorted on the basis of another specific image having a low usage frequency, when a higher priority is given to the operation for deleting the reusable object from the cache memory provided in the variable printing control apparatus 30 as speedily as possible. For instance, in the example shown in FIG. 5, based on the fact that the "IMAGE B" of the "Field 2", the "IMAGE E" and the "IMAGE G" of the "Field 3" have the lowest usage frequency, the realigning operation is conducted so as to rank them at the higher positions within the page image internal database, and as a result, it becomes possible to speedily delete the reusable objects, acquired by applying the RIP (Raster Image Processing) to the abovementioned images, from the cache memory”. Wherein here it is noted that the cache memory is deleted while the other storage space is not);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Song, Koltsov and Yamazaki to include the task completion detection as taught by Elazary and further include the erasure of specific data as taught by Yamazaki as such modifications would improve the memory usage by ensuring that data is only erased when no longer needed, and that only data which will not be necessary any longer is erased, thereby intelligently saving memory without losing important data. 

Regarding claim 14, the combination of Song, Koltsov, Yamazaki, and Elazary teaches the computing system of claim 13. 
Song does not teach, but Elazary teaches:
Wherein the at least one processing circuit is configured to determine that the robot task is complete when the at least one processing circuit determines, after generating the movement command, that there is currently no object remaining for robot interaction with the robot (See at least col. 7 lines 47 – 53: “Next, the robot determines (at 890) whether the customer order is complete as a result of dispensing the last item. If not, the robot reverts to step 820 before setting out to retrieve the next closest remaining item in the customer order. Otherwise, the robot has fulfilled the order and the robot moves (at 895) to a shipping location where the order items are packaged and shipped to the customer”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Song, Koltsov and Yamazaki to include the task completion detection as taught by Elazary, as such a modification would improve the efficiency of the robotic device by ensuring that time is not wasted with the robot searching for new items or attempting to continue sorting after the task is complete. 

Regarding claim 19, the combination of Song, Koltsov, and Yamazaki teaches the non-transitory computer-readable medium of claim 17.
Song does not teach:
Wherein the instructions, when executed by the at least one processing circuit, cause the at least one processing circuit to: 
Determine whether a robot task associated with the one or more objects is complete, and in response to a determination that the robot task is complete, cause the first template storage space to be cleared without clearing the second template storage space.
Elazary teaches:
Wherein the at least one processing circuit is configured to: 
Determine whether a robot task associated with the one or more objects is complete (See at least col. 7 lines 47 – 53: “Next, the robot determines (at 890) whether the customer order is complete as a result of dispensing the last item. If not, the robot reverts to step 820 before setting out to retrieve the next closest remaining item in the customer order. Otherwise, the robot has fulfilled the order and the robot moves (at 895) to a shipping location where the order items are packaged and shipped to the customer”).
Yamazaki teaches:
Causing a first storage space to be cleared without clearing a second storage space (see at least [0057]: “Further, in order to efficiently conduct the image synthesizing operation in the variable printing control apparatus 30, the page image internal database is sorted on the basis of a specific image having a high usage frequency in the example shown in FIG. 5. However, it is also applicable that the page image internal database is sorted on the basis of another specific image having a low usage frequency, when a higher priority is given to the operation for deleting the reusable object from the cache memory provided in the variable printing control apparatus 30 as speedily as possible. For instance, in the example shown in FIG. 5, based on the fact that the "IMAGE B" of the "Field 2", the "IMAGE E" and the "IMAGE G" of the "Field 3" have the lowest usage frequency, the realigning operation is conducted so as to rank them at the higher positions within the page image internal database, and as a result, it becomes possible to speedily delete the reusable objects, acquired by applying the RIP (Raster Image Processing) to the abovementioned images, from the cache memory”. Wherein here it is noted that the cache memory is deleted while the other storage space is not);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Song, Koltsov and Yamazaki to include the task completion detection as taught by Elazary and further include the erasure of specific data as taught by Yamazaki as such modifications would improve the memory usage by ensuring that data is only erased when no longer needed, and that only data which will not be necessary any longer is erased, thereby intelligently saving memory without losing important data. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Koltsov, and Yamazaki, further in view of Liu (US 20180098024 A1), hereinafter Liu and Abrams (US 5835634 A), hereinafter Abrams.
Regarding claim 16, the combination of Song, Koltsov, and Yamazaki teaches the computing system of claim 1.
Song does not teach:
Wherein the at least one processing circuit is configured to generate a first bitmap and a second bitmap based on at least the target image portion;
Wherein the first bitmap is a descriptor bitmap for identifying one or more regions of the target image portion that include one or more respective descriptors detected from the target image portion, or for indicating that a descriptor is not detected in the target image portion;
Wherein the second bitmap is an edge bitmap for identifying one or more regions of the target image portion that include one or more respective edges detected from the at target image portion, or for indicating that an edge is not detected in the at target image portion;
And wherein the determination of whether to classify the target image portion as textured or textureless is based on the first bitmap and the second bitmap.
Liu teaches:
Wherein the at least one processing circuit is configured to generate a first bitmap and a second bitmap based on at least the target image portion (see at least [0042]: “In one embodiment of the block S113, quantities of the continuous contour points respectively in the first frame feature array bitmap and the second frame feature array bitmap may be acquired. In specific, firstly, one contour point respectively in the first frame feature array bitmap and in the second frame feature array bitmap may be detected”);
Wherein the first bitmap is a descriptor bitmap for identifying one or more regions of the target image portion that include one or more respective descriptors detected from the target image portion, or for indicating that a descriptor is not detected in the target image portion (see at least [0042]: “In one embodiment of the block S113, quantities of the continuous contour points respectively in the first frame feature array bitmap and the second frame feature array bitmap may be acquired. In specific, firstly, one contour point respectively in the first frame feature array bitmap and in the second frame feature array bitmap may be detected” wherein here it is noted that the “features” describe one or more qualities of the detected image);
Abrams teaches:
Wherein the second bitmap is an edge bitmap for identifying one or more regions of the target image portion that include one or more respective edges detected from the at target image portion, or for indicating that an edge is not detected in the at target image portion (see at least Col. 7 line 64 – Col. 8 line 5: “After the first and second bitmaps 130 and 132 are received at step 96 of FIG. 3, the comparison method 94 produces a difference map of differing bits 134. The number of differing bits is also determined at step 104 of FIG. 3 by counting the bits in the difference map 134. A first outline 136 and a second outline 138 are received at step 96 in FIG. 3. The first outline 136 outlines the first input bitmap 1 and the second outline 132 outlines the second template bitmap 132”);
And wherein the determination of how to classify the target image portion is based on the first bitmap and the second bitmap (see at least Col. 6 lines 60 – 55: “Referring to FIG. 3, a method for comparing bitmaps 94 receives, at step 96, first and second bitmaps to be compared, along with outlines of the first and second bitmaps. Generally, the first bitmap is an input bitmap of an image to be recognized or compared and the second bitmap is a template bitmap with which the input bitmap is compared”);
Koltsov teaches:
Determining whether to classify the target image portion as textured or textureless (see at least 2.2. Benchmark Images and Metric, in which it is described that the objective of the invention is to identify and classify regions of an image as textured or textureless); 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Song, Koltsov, and Yamazaki to include the first and second bitmaps as taught by Liu and Abrams as well as the descriptor bitmap as taught by Liu and the edge bitmap as taught by Abrams in order to provide the benefit of improved image recognition through the implementation of multiple types of bitmaps, thereby improving the accuracy and efficiency of the invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664